OPINION OF THE COURT
PER CURIAM:
The appellant is an unsuccessful claimant of social security benefits for her children. The district court granted summary judgment denying the claimant judicial relief. The record shows that the claimant did not within the time required by law take the prescribed steps to obtain a full administrative hearing upon or review of the merits of her claim. Thereafter, the appellee’s denial of a subsequent petition to reopen the matter was not an appealable order. Filice v. Celebrezze, 9th Cir., 1963, 319 F.2d 443. In the circumstances the courts cannot properly assist her.
The judgment will be affirmed.